Case 8:17-cv-01811-JDW-AEP Document 44 Filed 11/05/18 Page 1 of 2 PageID 221



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                 Case No. 8:17-cv-1811-T-27AEP

JASON GAZA,

       Plaintiff,

Vs.

AUTOGLASS AMERICA, LLC,

      Defendant.
______________________________/

DEFENDANT’S MOTION TO TAX COSTS AGAINST PLAINTIFF AND SUPPORTING
                     MEMORANDUM OF LAW

       The Defendant, AUTO GLASS AMERICA, LLC, by and through undersigned counsel,

hereby files this Motion to Tax Costs Against Plaintiff pursuant to F.R.C.P. 54(d)(1), Local Rule

4.18, and the Court’s final judgment against the Plaintiff and in favor of the Defendant. D.E. 43.

Plaintiff further states the following in support thereof:

       The Plaintiff filed a lawsuit alleging that the Defendant violated the federal Telephone

Consumer Protection Act (TCPA) by using an Automated Telephone Dialing System (ATDS) to

send solicitations to the Plaintiff via text message without the Plaintiff’s consent. D.E. 20. After

the close of discovery, Defendant filed a motion for summary judgment against the Plaintiff,

arguing that Plaintiff failed to produce any evidence that would tend to prove the Defendant used

an ATDS to send text messages in question to the Plaintiff. D.E. 40. The Court granted the

Defendant’s motion for summary judgment. D.E. 42. On November 5, 2018, the clerk entered a

final judgment in favor of the Defendant and against the Plaintiff. D.E. 43.




                                             Page 1 of 2
Case 8:17-cv-01811-JDW-AEP Document 44 Filed 11/05/18 Page 2 of 2 PageID 222



       A prevailing party must file a motion to tax costs against the losing party within 14 days

of the entry of the final judgment. F.R.C.P. 54(d)(1) and Local Rule 4.18. This motion is

therefore timely.

       The taxable costs are set forth in Defendant’s Bill of Costs filed pursuant to 28 U.S.C.

§1920. D.E. 45. “The presumption is in favor of awarding costs.” Arcadian Fertilizer, L.P. v.

MPW Indus. Servs., Inc., 249 F.3d 1293, 1296 (11th Cir. 2001) (citing Manor Healthcare Corp.

v. Lomelo, 929 F.2d 633, 639 (11th Cir.1991)).

       WHEREFORE, Defendant requests that the Court grant this motion to Tax Costs.



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been electronically served on:

Law Office of W. John Gadd, P.A.
Bank of America Building
2727 Ulmerton Rd. Ste. 250
Clearwater, FL 33762
Telephone: (727) 524-6300
wjg@mazgadd.com
Counsel for Plaintiff

on November 5, 2018.
                                                                               /s/ Hannah Austin
                                                                         HANNAH E. AUSTIN
                                                                         Florida Bar No. 113231
                                                                         Austin & Laurato, P.A.
                                                                             1902 W. Cass Street
                                                                               Tampa, FL 33606
                                                                       Telephone: 813-258-0624
                                                                        Facsimile: 813-258-4625
                                                           E-service: haustin@austinlaurato.com
                                                             E-service: efile@austinlaurato.com
                                                           Counsel for Auto Glass America, LLC




                                           Page 2 of 2
